Citation Nr: 1222911	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-25 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran's currently diagnosed degenerative arthritis of the lumbosacral spine and intervertebral disc syndrome affecting the sciatic nerve was first manifested years after service, and is not shown to be related to his military service.


CONCLUSION OF LAW

The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from October 1962 to October 1965.  Evidence in his claims folder reflects that he submitted his initial claim for VA compensation/pension disability benefits in April 2004.  At that time he sought entitlement to nonservice-connected disability pension benefits.  He listed cardiac and back-related disabilities as the reasons for why he was totally disabled.

Records from Tulsa Regional Medical Center, dated in April 2004, documented treatment provided to the Veteran that same month.  He was admitted for treatment of several cardiac-related diagnoses.  He was transferred to a VA facility for continued care in April 2004.

VA records reflect that the Veteran underwent additional inpatient treatment for his cardiac condition throughout April 2004.  There was no mention of any type of a back problem by complaint or by history.

In developing the Veteran's pension claim, the RO was able to determine that the Veteran was not in receipt of disability benefits from the Social Security Administration (SSA).

The Veteran was granted entitlement to nonservice-connected disability pension benefits by way of a rating decision dated in June 2004.  The only disability listed was myocardial infarction.

The Veteran submitted his claim for entitlement to service connection for a back disorder in July 2007.  He reported that he was on a mail run in a jeep while serving in Germany in February 1964.  The jeep overturned due to snow and icy road conditions.  He said he was taken to a German aid station.  The Veteran also said that he injured his back at the time of the accident and had continued to experience back pain since then.  He also reported that he was now in receipt of SSA benefits.  There is no evidence of record to show that the SSA benefits were not based on age rather than disability.

The Veteran's service treatment records (STRs) were obtained.  They reflect that the Veteran was involved in a jeep accident in Germany in December 1963.  A December 13, 1963, entry shows that the Veteran was seen after a jeep accident that occurred only "a little while ago."  The vehicle overturned and the Veteran was thrown clear.  The entry further notes that the Veteran's only complaint at the time related to his left knee.  No x-rays were taken as the x-ray technician was not available.  The entry shows that the Veteran was supposed to return to his home station.  If his left knee still bothered him after 48 hours he was to return for an x-ray.

The STRs are negative for any further evaluation or treatment for any complaint related to the jeep accident.  The Veteran's September 1965 separation physical examination is negative for any findings of a back disorder.  The Veteran did not report any type of back problems on his accompanying Report of Medical History.  He listed a number of other conditions but nothing to do with a back injury.

VA treatment records for the period from April 2004 to September 2007 were added to the claims folder.  There were no entries relating to treatment for any type of back problems or pain.  There were two entries regarding a consultation for fitting of a back brace and the issuance of the brace.  The first entry was in August 2007 and noted that the Veteran complained of chronic low back pain.  The second entry was from September 2007 and noted issuance of the back brace.  The clinical entries that assessed the need for the brace and the referral for the consultation are not of record.  

The RO denied the claim in October 2007.  The RO noted there was no evidence of a back injury in service and that VA records showed complaints of back pain without any nexus between the current pain and the Veteran's military service.

The Veteran submitted his notice of disagreement (NOD) in March 2008.  He submitted a statement that provided further details regarding the accident.  He said he was on duty and on an authorized trip when the accident occurred.  He said he was off duty for four days following the accident.  The Veteran said that a copy of the "accident" should be in the morning reports as well as a vaguely defined German record.  

The Veteran submitted his substantive appeal in August 2008.  He provided specific information regarding the actions of his first sergeant and company commander and how he was placed on bed rest for four days for a back injury.  He said he had self-treated for his back pain over the years.  He also said he was currently taking pain medication for his back pains but did not identify the source of such medication.

The RO wrote to the Veteran and asked that he identify sources of treatment for his back.  He responded in June 2009 by listing three private physicians on a VA Form 21-4142, Authorization for Release of Information.  He reported that two of the physicians who treated him in 1966 and 1970 were deceased.  However, he did list a third physician who had provided treatment beginning in June 2007.

The RO wrote to the Veteran in June 2009 and asked that he provide an individualized release so that the records from the third physician could be obtained.  The Veteran did not respond to the request.

Additional VA records for the period from July 2007 to July 2009 were associated with the claims folder.  The records contain an entry from June 2009 that shows that the Veteran said he injured his back in a jeep accident in service and had had continued pain.  The entry further noted that the Veteran had a history of listhesis at L4-L5.  

The Board remanded the Veteran's case to allow for him to be scheduled for a requested Board hearing in June 2010.  The Veteran was scheduled for his hearing but asked that it be rescheduled.  A second hearing was scheduled but the Veteran failed to report for the hearing or to provide good cause for why did not report.  The Board remand of August 2011 held that the Veteran's request for a Board hearing was considered to be withdrawn.  

The Veteran submitted a statement in May 2011 wherein he listed the names of two individuals and using what would have been the military address for them in the 1960's.  He asked that VA assist him in locating the two individuals so that he could obtain statements from them.  He said that they would support his contention that he did not seek more treatment for his back because he did not want his time in service to be extended.

As noted, the Board remanded the Veteran's case for additional development in August 2011.  The Appeals Management Center (AMC) wrote to the Veteran and asked that he provide information on any treatment he had received for his claimed back disorder.  He was also asked to provide a specific release for private records he had previously identified.  

The Veteran was afforded a VA examination in September 2011.  The examiner recorded a detailed history from the Veteran of how the Veteran stated that he injured his back in service in the Jeep accident in 1963.  He noted that the Veteran reported that he (Veteran) did not report his back problem at the time because he did not want to extend his service time.  He said he was told that when he returned to the United States from Germany that his time in service could be extended if he mentioned any problems with his back.  The Veteran reported that he worked as a clerk in service and in the years after service.  He last worked in 2002.  The Veteran denied suffering any additional injury to his back after service.  The Veteran said that he had been given a back brace by VA and did not seek any treatment for his back prior to his claim because of the need to get treatment for his cardiac condition.  The Veteran also said he had been told that his back pain was not related to his accident but he believed it was.

The examiner provided a complete examination of the Veteran's thoracolumbar spine and recorded the results of the several tests and observations.  He provided diagnoses of degenerative arthritis of the lumbosacral spine, L4-L5, by x-ray, and intervertebral disc syndrome due to the degenerative arthritis affecting the left sciatic nerve.  

The examiner provided a written summary of his review of the Veteran's STRs wherein he noted, in detail, the treatment entry from the date of the accident in service.  He also noted the lack of any documentation of any type of back complaint in the STRs, to include at the time of discharge.  The examiner's written review of the STR entries, to include the discharge physical examination, was extensive and detailed.  The examiner noted his review of additional evidence added to the record by way of VA treatment records.  He noted the VA records did not record ongoing treatment for the Veteran's back complaints.  

The examiner provided an opinion that the Veteran's currently diagnosed degenerative arthritis of the lumbosacral spine and intervertebral disc syndrome due to the degenerative arthritis affecting the left sciatic nerve were less likely than not related to military service.  He stated that his opinion was based on his review of the medical records, taking a history from the Veteran, and performing an examination.  In support of his opinion he stated that the initial injury to the back, although not documented, occurred in December 1963.  He noted that the Veteran continued in service until his discharge in October 1965 with no complaints or treatment documented about his back.  He noted that the Veteran reported he did not say anything about his back because he was afraid this would cause him to be extended.  The examiner noted that there were months (approximately 22 months) from the accident to discharge where the Veteran made no complaints about his back.  

The examiner said the Veteran provided no history regarding his back problems continuing in service or while working as a clerk until his retirement.  He also said the Veteran did not volunteer any history of treatment by the doctors who are stated in his records to have treated him for his back.  He said the only history given by the Veteran was the treatment allegedly provided by the two doctors who are now deceased.  He felt the Veteran was evasive in regard to his treatment history.

The examiner concluded that the history provided by the Veteran regarding problems with his back, treatment of his back, and the specific initial injury were not consistent with a chronic back condition that would be problematic since 1963.  The Veteran was said to be inconsistent in describing when treatment or symptoms of his back were first initiated.  The examiner said that the Veteran's current back condition appeared to be related to post-service factors including the natural progression of a degenerative process.

Associated with the claims file are additional VA treatment records for the period from July 2007 to August 2011.  The records do not reflect ongoing treatment for the Veteran's claimed back disability.  The Veteran was noted to have back pain that was treated with Lortabs.  However, this medication was discontinued when the Veteran had a positive urinalysis for the use of cocaine.  The Veteran stated that he did not use cocaine but did cook for his friends.  The records do include a copy of an x-ray report from July 2007 that included impressions of about a 4-millimeter (mm) anterior listhesis of L4 on L5 and significant degenerative changes between L5-S1.  The Board remand of August 2011 noted that these results had been referred to without the benefit of the actual report being of record.

Additional VA treatment records were included in Virtual VA for the period from July 2007 to March 2012.  Again there were no entries to document ongoing treatment or to provide any nexus between the Veteran's currently diagnosed back disorders and his military service.

Private medical records were obtained from the Omni Medical Group in November 2011.  The records related to a period of treatment from May 2010 to November 2011.  An entry from May 2010 noted that it was the initial entry to establish care.  The records document several instances of the Veteran complaining of back pain.  An entry from November 2010 notes that the Veteran would not receive any further prescriptions for Lortabs from VA and would have to obtain the medication at Omni.  The records do not contain any opinion to link any diagnosed back disorder to the Veteran's military service. 

The RO attempted to obtain morning reports from the Veteran's unit that would have reflected his being on bed rest for his claimed back injury.  In that regard, his DA Form 20, Enlisted Qualification Record, was obtained.  The Veteran's unit was identified and this information was used to request morning reports for a period from the accident and several months beyond.  A negative reply was received in May 2012.  There were no morning reports identifying the Veteran as ill, injured or hospitalized.


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the Veteran alleges that he has a current back disorder that is the direct result of his jeep accident in service in December 1963.  The fact of the jeep accident is documented in the STRs.  The Board previously sought additional information about it; however, there are no morning report records to reflect the Veteran being absent from his unit on bed rest for four days due to his back, as claimed by the Veteran.  There are no additional treatment entries in the STRs in regard to any residuals of the claimed back injury.  The Veteran's September 1965 separation physical examination and Report of Medical History are negative for any mention of a back problem.  The Veteran listed several other "current" problems on his medical history and this directly contradicts his several statements that he did not want to be extended in service by reporting any problems with his back.  Further, such statements do not explain why he had not sought treatment for back-related complaints in the nearly two years from the accident until his discharge.

In light of the above evidence, the Board finds that the Veteran's statements that he did not seek further care for his claimed back injury because it would have extended his service to not be credible.  There is no explanation for why he did not receive treatment in the 22 months prior to his separation if he had a chronic problem.  Moreover, he did not hesitate to list medical issues at the time of his separation examination.  

The VA and private medical records do not support any nexus between the Veteran's currently diagnosed back disorders and his military service.  They record current symptoms and imaging findings and the Veteran's statements that he had a jeep accident in service with back pain since that time.

The Veteran is competent to provide lay evidence of reporting of his symptoms and that he has experienced back pain since the accident.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  As in this case, the Veteran is not competent to state that his degenerative arthritis of the lumbosacral spine and intervertebral disc syndrome due to the degenerative arthritis are related to the jeep accident in service.

In addition, the Veteran has given a vague history of having received treatment for his back complaints since service.  He referenced treatment from two physicians after service but that they were deceased.  He then reported the next period of treatment as commencing in June 2007.  When considered along with the lack of evidence supporting a finding of continuity of symptomatology, the Board finds the length of time between service and the reported start of treatment to be evidence weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently). 

The VA examiner provided a thorough review of the record.  He also noted the Veteran's belief of having sustained a back injury at the time of the accident in service that manifested itself in a current disability.  The examiner concluded that the medical evidence of record did not support a conclusion of a chronic condition.  He also found that the Veteran could not give an adequate history of having a chronic problem after service.  Finally, he concluded that the Veteran's current back disorders were the result of post-service factors, to include a natural progression of a degenerative process.

The objective and competent medical evidence is more probative in assessing whether the Veteran's current disability is related to his military service.  That evidence establishes that the current disability is not related to the Veteran's military service.  The evidence of record also establishes that the claimed disability was not manifest to a compensable degree within one year after service.  The claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a back disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in July 2007.  The RO wrote to him that same month with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter included notice on how VA establishes effective dates and disability ratings.

The Veteran did not respond to the letter.  His claim was denied in October 2007.  He submitted his NOD in March 2008 and perfected his appeal in August 2008.  He provided additional evidence by way of lay statements.  

The Board remanded the Veteran's case in June 2010 to afford him an opportunity for a requested hearing, and again in August 2011 for the development of additional evidence.  As noted, the Veteran failed to report for his hearing.  The additional development included obtaining additional VA medical records, private medical records identified by the Veteran based on his response to a notice letter, and affording him a VA examination.

The Veteran's claim was re-adjudicated based on the evidence added to the record.  His claim for service connection remained denied and he was issued a supplemental statement of the case that listed the evidence added to the record and the basis for the continued denial of his claim in June 2012.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements that listed events in service to establish an injury to his back and his explanations of why he did not seek further treatment in service.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical records, a VA examination report and statements from the Veteran.  The Veteran failed to report for a scheduled Board hearing without good cause.  

In regard to the VA examination, the Board finds that the Veteran was provided with an adequate examination in September 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiner took an extensive history from the Veteran, conducted a thorough examination with appropriate findings.  The examiner also provided a detailed review of the evidence of record prior to stating his opinion that the Veteran's current back disorders were not related to service.

Finally, the Board notes that the Veteran provided the names of two individuals, along with their military addresses from the 1960's, and said they could provide evidence to support his contention as to why he did not seek further treatment.  The Veteran asked for VA to find the witnesses so he could contact them.  The Board notes that VA does not have a duty to assist claimants in locating witnesses to provide evidence in support of a claim.  See Lamb v. Peake, 22 Vet. App. 227, 232 (2008).  Moreover, VA may not provide personal information about other individuals to the Veteran.  The Veteran was advised that VA could not help him in this regard by way of correspondence dated in May 2011.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a back disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


